DETAILED ACTION
	This Office Action details a Restriction Requirement due to a Lack of Unity and Three Election of Species Requirements.  
	This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US19/58025, filed 25 October 2019, which claims priority to US Provisional Application No. 62/750,417, filed 25 October 2018 and US Provisional Application No. 62/750,390, filed 25 October 2018.
	The preliminary amendment filed 09 September 2020 is acknowledged. Claims 12, 14-17, 19, 20, 36, 37 and 43-52 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Unity of Invention
A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. For example, a corresponding technical feature is exemplified by a key defined by certain claimed structural characteristics which correspond to the claimed features of a lock to be used with the claimed key.
A process is "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process 
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), the international application shaft relate to one invention only or to a group of inventions. Moreover, as stated in PCT Rule 13.2, the requirement of unity of invention referred to in PCT Rule 13.1 shall be fulfilled where a group of inventions is claimed in one and the same international application only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression special technical features shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, so linked, as to form a general inventive concept.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 

Restrictions Requirement

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claim(s) 12, 14, 36, 37 and 43-47, drawn to a method for diagnosing a disease of a human individual comprising the steps of a) providing a sample from an individual of a bioprinted tissue or scaffold made by a process comprising bioprinting a composition comprising biogum and one or more biomaterials in a manner that combines the biogum and biomaterial with human or mammalian cells; and b) determining the presence and amount of one or more scaffold or tissue proteins in the sample.

II.	Claim(s) 15-17, 19, 20 and 48-52, drawn to a method comprising preparing a bioprinted tissue or organ by bioprinting a composition comprising one or more biogum and one or more biomaterials, wherein the bioprinted tissue or organ is bioprinted in a manner that combines one or more of the biogums and one or more of the biomaterials with human or mammalian cells; culturing the bioprinted tissue or organ; and performing tissue development, disease development, drug screening and development and biomarkers with the culture. 

The technical feature among all groups is a bioprinted/bioprinting a tissue or scaffold comprising biogum, biomaterial and human or mammalian cells.  The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Junghans et al. (WO 2016/092106A1, cited in PTO-892) teaches a method of preparing a scaffold for cartilage repair, comprising the steps of mixing an aqueous solution of a gelling polysaccharide with mammalian cells, with particles and/or fibers to obtain a printing mix; and depositing said printing mix in 3D form (claim 1). Junghans et al. teach the gelling polysaccharide includes xanthan gum (claim 4). Junghans et al. teach the composition further comprises a cytocompatible polymer including alginate (claim 5; also see claim 18). 
special technical feature as defined by PCT Rule 13.2 as it does not possess an inventive step over the teachings of the prior art.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
This application contains claims directed to the following patentably distinct compositions comprising a First species of biogum, a Second species of biomaterial hydrogel, and a Third species of biopolymer

	Examples of First species of biogum are listed in instant claims 36 and 37;
 	Examples of Second species of biomaterial hydrogel are recited in paragraph [0046] of the instant Specification; 
Examples of Third species of biopolymer are listed in instant claim 46 and 51;

First, Second and Third election of species requirement(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
	Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).  Claim(s) 12 and 15 are generic to a species of biogum, and biomaterial. Claims 45 and 50 are generic to a species of biopolymer.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623